Citation Nr: 0025617	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-50 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had verified active military service from 
September 1950 to October 1951.

This matter arises from an August 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In his November 1996 substantive appeal the veteran requested 
a hearing before a Member of the Board.  In a letter dated in 
May 2000, the RO informed the veteran that his hearing would 
be held on June 12, 2000, at the Houston RO.  However, the 
veteran did not appear for his scheduled hearing.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between an 
acquired psychiatric disorder and his military service.

2.  A Board decision in May 1989 denied entitlement to 
service connection for a right eye and back disability.

3.  Additional evidence submitted since the May 1989 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a right eye and back disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Evidence received since the May 1989 Board decision 
denying entitlement to service connection for a right eye and 
back disability is new and material, and the veteran's claims 
for those benefits has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claims of entitlement to service connection 
for a right eye and back disability are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Acquired Psychiatric Disorder

The veteran's service medical records contain no treatment 
for or diagnosis of an acquired psychiatric disorder.  The 
veteran was clinically evaluated as normal on the psychiatric 
portion of his October 1951 separation examination.

VA examinations and treatment records reflect diagnoses of 
psychiatric disorders, including major depression.  However, 
a review of the record shows that there is no medical 
evidence linking the veteran's current psychiatric disorder 
to his military service or any incident during such service.  
While the veteran has contended that he has an acquired 
psychiatric disorder due to events during service, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from an 
acquired psychiatric disorder related to service, his claim 
for service connection for an acquired psychiatric disorder 
is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  See Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder 
plausible.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

II.  Right Eye And Back Disabilities

A Board decision dated in May 1989 denied entitlement to 
service connection for a right eye and back disorder.  A 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The additional evidence submitted since the May 1989 Board 
decision includes an October 1996 letter from Alan C. Baum, 
M.D.  In his letter, Dr. Baum indicated that the veteran's 
right eye problems were related to an injury the veteran 
suffered during service.

The additional evidence submitted since the May 1989 Board 
decision also includes an August 1996 medical record from 
Eric Berkman, M.D.  Dr. Berkman stated that the veteran's low 
back problems resulted from an injury "many years ago."

With regard to the first step, the Board finds that the 
statements from Dr. Baum and Dr. Berkman constitute new and 
material evidence, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is not cumulative or redundant of evidence previously 
submitted.  See 38 C.F.R. § 3.156(a).

The statements from Dr. Baum and Dr. Berkman (especially when 
considered in conjunction with a May 1987 VA physician's 
opinion linking the veteran's back disability to service) are 
sufficient evidence of medical causation, and the Board finds 
that the veteran has submitted evidence of a well grounded 
claim for service connection for a right eye and back 
disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for a 
right eye and back disability, and these claims are also 
well-grounded.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

As the veteran has presented well grounded claims, the Board 
must now evaluate the claims on the merits based on all the 
evidence of record.  However, the Board finds that additional 
development is necessary to ensure the promulgation of a 
fully informed decision and to fulfill VA's duty to assist 
the veteran.  See  38 U.S.C.A. § 5107(a); Epps.  The Board 
finds that further development, in the form of VA 
examinations and etiology opinions, is warranted on the 
question of whether the veteran's right eye and back 
disabilities are related to his military service.  In this 
regard, the Board notes that it is unclear whether Dr. Baum 
and Dr. Berkman had all the veteran's service, private, and 
VA medical records available for review at the time they 
rendered their statements.

The Board notes that in October 1997 the veteran underwent a 
VA visual examination.  The examination included diagnoses of 
right eye disability and noted the veteran's history of right 
eye trauma during service.  However, there was no indication 
in the examination of whether the diagnosed right eye 
disability was linked to the veteran's claimed injury during 
service.

As for the veteran's back disability, the Board notes that 
while the veteran has presented evidence of a well-grounded 
claim, a January 1979 letter from the veteran's private 
physician (Emory Mazique, M.D.) seems to indicate that the 
veteran suffered a back injury in 1977, many years following 
service.  Accordingly, the Board finds that a VA examination 
and etiology opinion is necessary to resolve the conflicting 
medical evidence for this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the claims file 
to the examiner who conducted the October 
1997 VA visual examination and request 
that he review the file and his 
examination report and state an opinion 
of whether it is as least as likely as 
not (a 50 percent or more likelihood) 
that the veteran's right eye disability 
is related to an inservice injury.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is no longer available, the RO 
should request another qualified 
physician to review the claims file and 
provide the requested opinion.  If the 
physician feels another examination is 
necessary, it should be undertaken.

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining whether his back disability 
is related to his military service.  The 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any currently identified 
back disability is related to his 
military service.  All opinions should be 
supported by a detailed rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine de novo whether entitlement to 
service connection for a right eye and 
back disability is warranted under all 
applicable laws, regulations, and 
judicial holdings.  The RO's review of 
the issue should be on the merits with 
consideration given to the provisions of 
38 U.S.C.A. § 5107(b).  If the RO's 
determination is adverse to the veteran, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



